Citation Nr: 0820280	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1945 to 
March 1946, from October 1947 to May 1948, and from December 
1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran's service-connected knee disabilities do not 
preclude substantially gainful employment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular  
schedular rating standards.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2005 and July 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records.  VA 
has no duty to inform or assist that was unmet.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for left 
total knee arthroplasty rated as 30 percent disabling, and 
right total knee arthroplasty, rated as 30 percent disabling.  
He is not service connected for any other disability.  His 
combined rating is 60 percent with consideration of the 
bilateral factor, see 38 C.F.R. § 4.26, and because he has 
disabilities of both lower extremities, he meets the criteria 
for consideration of a total rating under 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(a)(1) (2007).  

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b) the Board must 
evaluate whether there are circumstances in the veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating, based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that he should be entitled to individual 
unemployability because his bilateral knee disability caused 
him to quit his most recent job in 2000 as a truck driver, 
and keeps him from obtaining gainful employment.

In this case, on his application for individual 
unemployability, the veteran stated that he last worked in 
July 2000 as a truck driver, earning $40,000 a year, and also 
worked at a Bait shop from July 1999 through July 2000.  
Information from the veteran's employer, (McCraws Bait shop) 
confirmed that the veteran worked there for 20 hours per week 
until July 2000, but the employer did not indicate the reason 
for termination.  In a March 2006 mental health evaluation, 
the veteran discussed his employment history, noting that he 
did farming from 1942 through 1953, including a year and a 
half in the military service at three different times, and 
stated that he went to work as a truck driver after that, 
which he continued for 37 years, retiring in 1992.

Regarding the severity of the veteran's service-connected 
knee disabilities, a January 2007 progress note shows that 
the veteran was unhappy that his knee problems limited him 
from doing things he wanted to do, noting that he could not 
squat, kneel down, climb or lift himself up, and noted that 
he was also having pain in his feet which made the situation 
worse.  A March 2006 treatment note shows that the veteran 
had a knee prosthesis, and noted that he had limitation in 
movements and turning range, but stated that he was not in 
pain anymore.  A March 2005 VA Compensation and Pension 
examination to assess the veteran's bilateral knee 
disability, noted tenderness along the medial and lateral 
collateral ligaments bilaterally and some tenderness along 
the patellar tendons bilaterally, but noted no pain with 
range of motion, and an active range of motion from 0 to 110 
degrees on the right knee, and 0 to 120 degrees on the left 
knee without pain.  The examiner noted no palpable effusion, 
and no instability to varus or valgus stress at zero to 30 
degrees of flexion bilaterally.  The veteran was diagnosed 
with status-post bilateral total knee arthroplasties for 
degenerative changes from injuries aggravated while in the 
service.  An x-ray taken at the time of the examination 
revealed a knee prosthesis that appeared to be in 
satisfactory position, and noted that the bones appeared to 
be intact with no soft tissue swelling.

Outpatient treatment records also indicate that the veteran 
has been diagnosed with other non-service connected 
disabilities including depression, chronic obstructive 
pulmonary disease, hypertension, diabetes mellitus, 
gastroesophageal reflux disease, hyperlipidimia, and pes 
planus.

In this case, the evidence of record does not contain a 
medical opinion that suggests that the veteran's service-
connected left and right knee disabilities combine to make 
him unable to follow a substantially gainful occupation.  In 
this regard, the Board notes that in a March 2006 mental 
health evaluation, the veteran discussed his employment 
history, noting that he worked as a truck driver for 37 years 
and retired in 1992.  The record does not contain a medical 
opinion or statement from the veteran's employer suggesting 
that the veteran was forced to retire or terminated as a 
result of his service connected knee disabilities; nor does 
the evidence suggest that the veteran's knee disabilities 
render him unemployable.  It is undisputed that, if he was 
working, his knee disabilities would have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Here, the veteran 
is in receipt of a 60 percent rating for his left and right 
knee disabilities, which is intended to compensate him for 
loss of working time due to symptoms and flare-ups of his 
disability.  

Further, the evidence does not suggest an unusual disability 
picture.  In fact, a March 2005 x-ray showed that the 
prosthesis was in satisfactory position, with no soft tissue 
swelling, and a March 2006 treatment record noted that the 
veteran had limitation in movements and turning range, but 
showed that he was not in pain anymore.  Further, a March 
2005 VA Compensation and Pension examination noted no pain 
with range of motion, and an active range of motion from 0 to 
110 degrees on the right knee, and 0 to 120 degrees on the 
left knee without pain, and noted no palpable effusion, and 
no instability to varus or valgus stress.  Additionally, the 
record does not show that the veteran's service-connected 
knee disabilities resulted in frequent periods of 
hospitalization.  In summary, given the lack of evidence 
showing unusual disability that is not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In light of the foregoing, the Board finds that award of a 
total rating based on individual unemployability by reason of 
service-connected knee disabilities is not warranted, 
including on an extra-schedular basis.


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


